Name: Commission Directive 2005/49/EC of 25 July 2005 amending, for the purposes of their adaptation to technical progress, Council Directive 72/245/EEC relating to the radio interference (electromagnetic compatibility) of vehicles and Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers Text with EEA relevance
 Type: Directive
 Subject Matter: communications;  transport policy;  information technology and data processing;  deterioration of the environment;  electronics and electrical engineering;  land transport;  European Union law;  technology and technical regulations
 Date Published: 2005-07-26; 2006-10-18

 26.7.2005 EN Official Journal of the European Union L 194/12 COMMISSION DIRECTIVE 2005/49/EC of 25 July 2005 amending, for the purposes of their adaptation to technical progress, Council Directive 72/245/EEC relating to the radio interference (electromagnetic compatibility) of vehicles and Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), and in particular Article 13(2) thereof, Having regard to Council Directive 72/245/EEC relating to the radio interference (electromagnetic compatibility) of vehicles (2), and in particular Article 4 thereof, Whereas: (1) Directive 72/245/EEC is one of the separate directives under the type-approval procedure established by Directive 70/156/EEC. (2) In order to improve safety of vehicles by encouraging development and deployment of technologies utilising automotive short-range radar equipment, the Commission has harmonised by Commission Decision 2004/545/EC of 8 July 2004 on the harmonisation of radio spectrum in the 79 GHz range for the use of automotive short-range radar equipment in the Community (3) and by Commission Decision 2005/50/EC of 17 January 2005 on the harmonisation of the 24 GHz range radio spectrum band for the time-limited use by automotive short-range radar equipment in the Community (4), the use of two radio spectrum frequency bands. (3) The 79 GHz range radio spectrum band has been identified as the most suitable band for long-term development and deployment of automotive short-range radar. Accordingly Decision 2004/545/EC designated and made available for automotive short-range radar equipment the 79 GHz range radio spectrum band on a non-interference and non-protected basis. However, the technology in the 79 GHz range radio spectrum band is still under development and is not immediately available on a cost-effective basis. (4) The time-limited use of the 24 GHz range radio spectrum band for automotive short-range radars equipment has been permitted by Decision 2005/50/EC. The technology using this frequency band is available in the short-term at a reasonable cost, which will make it possible to quickly evaluate the effectiveness of the deployment of automotive short-range radar equipment as regards road safety. However, the use of radars of that technology has to be limited to avoid interference with other applications that use the 24 GHz range radio spectrum band. (5) Decision 2005/50/EC permits the use of 24 GHz radar equipment only when originally installed in new vehicles or when replacing one so installed and for a period ending 30 June 2013 at the latest. However, according to Article 5 of Decision 2005/50/EC, that date may be advanced. (6) In accordance with Decision 2005/50/EC, Member States have to set up a monitoring system aiming to quantify the number of vehicles equipped with 24 GHz short-range radars equipment registered in their territory. It is therefore necessary to provide Member States with the appropriate means to carry out this monitoring. (7) Directive 72/245/EEC should therefore be amended accordingly. (8) The amendments to Directive 72/245/EEC have an impact on Directive 70/156/EEC. It is therefore necessary to amend that directive accordingly. (9) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Article 13 of Directive 70/156/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendment to Directive 72/245/EEC Directive 72/245/EEC is amended as follows: 1. In Annex I, the following points are inserted after point 2.1.12.2: 2.1.13. 24 GHz short-range radar equipment  means a radar as defined in Article 2(2) of Commission Decision 2005/50/EC (5), and satisfying the performance requirements of Article 4 of that Decision. 2.1.14. 79 GHz short-range radar equipment  means a radar as defined in Article 2(b) of Commission Decision 2004/545/EC (6), and satisfying the performance requirements of Article 3 of that Decision. 2. In Annex II A, the following points are inserted after point 12.2.7: 12.7.1. vehicle equipped with a 24 GHz short-range radar equipment: Yes/No (strike out which is not applicable) 12.7.2. vehicle equipped with a 79 GHz short-range radar equipment: Yes/No (strike out which is not applicable). 3. In the appendix to Annex III A the following points are inserted after point 1.3: 1.3.1. vehicle equipped with a 24 GHz short-range radar equipment: Yes/No (strike out which is not applicable) 1.3.2. vehicle equipped with a 79 GHz short-range radar equipment: Yes/No (strike out which is not applicable). Article 2 Amendment to Directive 70/156/EEC Directive 70/156/EEC is amended as follows. 1. In Annexes I and III, the following points are inserted after point 12.6.4: 12.7.1. vehicle equipped with a 24 GHz short-range radar equipment: Yes/No (strike out which is not applicable) 12.7.2. vehicle equipped with a 79 GHz short-range radar equipment: Yes/No (strike out which is not applicable). 2. In Annex IX on Side 2 of all models of the Certificate of conformity (COC), item 50 is replaced by the following: 50. Remarks 50.1. vehicle equipped with a 24 GHz short-range radar equipment: Yes/No (strike out which is not applicable) 50.2. vehicle equipped with a 79 GHz short-range radar equipment: Yes/No (strike out which is not applicable) 50.3. Other remarks ¦ . Article 3 Transitional provisions 1. With effect from 1 July 2006, if the provisions laid down in Directive 72/245/EEC, as amended by this Directive, are not fulfilled, Member States, on grounds related to electromagnetic compatibility: (a) shall consider certificates of conformity which accompany new vehicles in accordance with the provisions of Directive 70/156/EEC to be no longer valid for the purposes of Article 7(1) of that Directive; (b) may refuse the registration, sale or entry into service of new vehicles. Existing approvals for vehicles not fitted with 24 GHz or 79 GHz short-range radar equipment remain unchanged. 2. With effect from 1 July 2013, Member States shall prohibit the registration, sale or entry into service of vehicles equipped with 24 GHz short-range radar equipment. 3. In case the reference date in Article 2(5) of Decision 2005/50/EC is modified in accordance with Article 5 of that Decision, Member States shall prohibit the registration, sale or entry into service of vehicles equipped with 24 GHz short-range radar equipment after the modified reference date. Article 4 Transposition 1. Member States shall adopt and publish, by 30 June 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 July 2006. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the texts of the main provisions of national law, which they adopt in the field governed by this Directive. Article 5 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 6 Addressees This Directive is addressed to the Member States. Done at Brussels, 25 July 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 42, 23.2.1970, p 1. Directive as last amended by Commission Directive 2004/104/EC (OJ L 337, 13.11.2004, p. 13). (2) OJ L 152, 6.7.1972, p. 15. Directive as last amended by Directive 2004/104/EC. (3) OJ L 241, 13.7.2004, p. 66. (4) OJ L 21, 25.1.2005, p. 15. (5) OJ L 21, 25.1.2005, p. 15. (6) OJ L 241, 13.7.2004, p. 66.